DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yusuke Hirai on 3/5/21.
The application has been amended as follows: 
Claim 9 (Cancelled).

Allowable Subject Matter
Claims 1-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 8-12, filed 1/29/21, with respect to claims 1, 8, and 10 have been fully considered and are persuasive.  
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: an electronic device and specifically including “cursor buttons that include a first cursor button and a second cursor button; and a processor that prompts a user to select a push one of the first cursor button and the second cursor button for issuing a command corresponding to a first direction, wherein when the first cursor button is pushed by the user, the processor assigns the first direction to the pushed first cursor button and a second direction to the second cursor button, when the second cursor button is pushed by the user, the processor assigns the first direction to the pushed second cursor button and the second direction to the first cursor button”.
In regards to claim 8, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: an electronic device and specifically including “a first cursor button; a second cursor button arranged opposite to the first cursor button; a third cursor button; a fourth cursor button arranged opposite to the third cursor button; and a processor that displays first image areas each showing graphical images of two of the first cursor button, the second cursor button, the third cursor button, or the fourth cursor button together with graphical images of a first direction and a second direction that are to be differently assigned to the two of the first cursor button, the second cursor button, the third cursor button, or the fourth cursor button, performs a first assignment process that assigns the first direction and the second direction to the two of the first cursor button, the second cursor button, the third cursor button, or the fourth cursor button shown by one of the first image areas selected by a user, displays second image areas each showing graphical images of remaining two of the first cursor button, the second cursor button, the third cursor button, or the fourth cursor button which are not assigned by the first assignment process together with graphical images of a third direction and a fourth direction that are to be -4-Application No.: 16/233001 Filing Date:December 26, 2018 differently assigned to the remaining two of the first cursor button, the second cursor button, the third cursor button, or the fourth cursor button, and performs a second assignment process that assigns the third direction and the fourth direction to the remaining two of the first cursor button, the second cursor button, the third cursor button, or the fourth cursor button shown by one of the second image areas selected by the user”.
In regards to claim 10, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a control method for an electronic device and specifically including “cursor buttons that include a first cursor button and a second cursor button, and a processor, the control method comprising: prompting, by the processor, a user to push one of the first cursor button and the second cursor button for issuing a command corresponding to a first direction; when the first cursor button is pushed by the user, assigning, by the processor, the first direction to the pushed first cursor button and a second direction to the second cursor button; when the second cursor button is pushed by the user, assigning, by the processor, the first direction to the pushed second cursor button and the second direction to the first cursor button”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        3/5/21



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622